OPINION
By THE COURT.
Submitted on motion of the defendant-appellee, seeking an order dismissing the appeal on questions of law for the reason that the order appealed from is not a final order. The record reveals that the order made on January 10, 1952, sustains the demurrer filed to the petition and grants the plaintiff 10 days to amend. This is not a final order from which an appeal may be taken. Kelley v. Kelley, 74 Oh Ap 225; Davis v. Moor, 86 Oh Ap 213.
The motion will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.